Exhibit 10.33

 

SOFTWARE LICENSE AND SUPPORT SERVICES



AGREEMENT

THIS SOFTWARE LICENSE AND SUPPORT SERVICES AGREEMENT (the “Agreement”) is
entered into as of February 14, 2011 (“Reference Date”) by and between HemaCare
Corporation, ("Customer"), having offices located at 15350 Sherman Way, Suite
350, Van Nuys, CA 91406 USA and Haemonetics Corporation® d/b/a Haemonetics
Software Solutions ("Vendor"), a Massachusetts corporation, having offices
located at 4925 Robert J. Mathews Parkway, Suite 100, ElDorado Hills, California
95762.

 

SECTION 1
Definitions

 

As used in this Agreement, all terms not otherwise defined herein shall have the
meanings indicated below:

1.1 Affiliate. Any person or entity controlling, controlled by, or under common
control with Customer and any Affiliate of an Affiliate i.e., any person or
entity controlling, controlled by or under common control with an Affiliate. As
used herein, the term "control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through ownership of voting securities, by contract,
or otherwise.

1.2 Customer. Customer shall have the meaning set forth above.

1.3 Designated Environment. The computer system encompassing all software,
operating systems, databases, hardware and telecommunications equipment on which
the ElDorado Donor Software is installed and that allows the ElDorado Donor
Software to operate and be accessed by the Customer. The Designated Environment
includes a secondary computer system that can operate as a back-up system in the
event that the primary system becomes inoperable.

1.4 Documentation. All materials and documentation, whether in hard copy,
magnetic media or machine readable form, regarding the capabilities, operation,
installation or use of the Software including, without limitation, the user
manuals, as amended and updated by Vendor from time to time.

1.5 Enhancement. Any subsequent release, version, modification, correction,
update or upgrade of the Software which is provided to Customer by Vendor not
separately priced or marketed by Vendor under the terms of this Agreement. Such
Enhancements not separately priced or marketed by Vendor shall be provided to
Customer at no charge as long as Customer continues to pay the Maintenance Fees.

1.6 Limited. As used in Paragraph 2.1, License (s) shall be subject to all
restrictions stated in this Agreement and to any other restrictions at law.

1.7 Non-Exclusive. As used in Paragraph 2.1, Vendor is not precluded from
granting the rights granted to Customer herein to other third parties.

1

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

1.8 Non- Transferable. As used in Paragraph 2.1 , Customer may not assign or
otherwise convey the license(s) granted herein to other parties without Vendor’s
written consent.

1.9 Number of Units Collected Successfully. The original unit collected shall be
counted and it will count as one (1) successful collection. A successful
collection does not include units that have a quantity or quality making them
unsuitable for processing.

1.10 Organic Growth. Growth in the Customer’s current scope of business in
existence as of the Reference Date and covered by this Agreement will be deemed
Organic Growth as it applies solely to the ElDorado Donor Software. Organic
growth does not include growth as the result of a merger, acquisition or
takeover of another company.

1.11 Perpetual. As used in Paragraph 2.1. License(s) granted herein will not
expire so long as the Software is being used in accordance with the terms of
this Agreement.

1.12 First Productive Use. Use of the system commencing on the date at which the
Software is used in the system for support of day to day, blood center
collection and manufacturing operations.

1.13 Software. The ElDorado Donor Software plus all Enhancements and the
Documentation.

1.14 Source Code. Both machine readable and human readable copies of the
Software consisting of instructions to be executed upon a computer in the
language used by its programmers (i.e., prior to compilation or assembly) in a
form in which the program logic of the Software is deductible by a human being,
fully commented, and including all available related flow diagrams and all other
documentation and manuals which would allow persons who are experienced computer
programmers but who are unfamiliar with the Software to properly effect
modifications and support for the Software.

SECTION 2
Software License Terms And Conditions

2.1 Grant of License. Subject to the terms and conditions herein, Vendor hereby
grants to Customer
a Limited, Perpetual, Non-Exclusive and Non-Transferable (except as provided in
Section 11.5 hereof), license to (a) copy onto, access, and use the Software in
the Designated Environment(s) for Customer’s own internal information processing
services and computing needs as expressly permitted by this Agreement, and (b)
to use Documentation in connection with the use of the Software. Such Software
may be used by Customer and such other entities as are expressly permitted by
the Agreement. This license transfers to Customer neither title nor any
proprietary or intellectual property rights to the Software, Documentation, or
any copyrights, patents, or trademarks, embodied or used in connection
therewith, except for the rights expressly granted herein.

The license will include multiple instances of the Software to allow for
production, validation and training environments and to allow for the Customer’s
two separate facilities (West Coast and East Coast) to run separate production,
validation and training environments.

2

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

2.2 Back-up Copies. Customer is entitled to make five (5) machine-readable
copies of the Software for backup or archival purposes, or for use on a back-up
Designated Environment when primary Designated Environment is inoperable.
Customer may not copy the Software, except as permitted by this Agreement. All
copies of the Software will be subject to all terms and conditions of this
Agreement. Whenever Customer is permitted to copy or reproduce all or any part
of the Software, all titles, trademark symbols, copyright symbols and legends,
and other proprietary markings must be reproduced.

2.3 Expansion. Customer may operate the Software at additional locations without
expanding this license agreement provided that such expansion activities are
limited to Organic Growth. Customer has the option to expand the license granted
pursuant to Paragraph (2.1) to include use of the Software at additional sites
added to the Customer's current business though acquisition of another company
upon Vendor’s receipt of additional license fees and written consent, which
shall not be unreasonably withheld. If the acquired company holds a license for
ElDorado Donor or SafeTrace Software, this provision shall not apply.

2.4 License Restrictions. Customer agrees that it will not itself, or through
any parent, subsidiary, Affiliate, agent or other third party:

(a) sell, lease, license or sublicense the Software or the Documentation
provided, however, Customer may assign all of its rights and obligations
hereunder to a third party

(b) decompile, disassemble, or reverse engineer the Software, in whole or in
part;

(c) allow access to the Software by any user not located at the licensed sites
other than Customer's employees who use such Software (excluding third party
software);

(d) write or develop any derivative software or any other software program based
upon the Software or any confidential information of Vendor;

(e) provide, disclose, divulge or make available to, or permit use of the
Software by any third party without Vendor’s prior written consent.

Notwithstanding the foregoing, it is expressly understood that, upon payment of
appropriate Site and User ID fees, or appropriate transaction fees, Customer may
allow access to the Software to Customer’s non-employee hospital customers who
contract with Customer to purchase blood products and blood services from
Customer. No other form of access or services is authorized to be performed by
or for third parties.

2.5 Limited Warranty. Vendor warrants that for a period of ninety (90) days from
the date of First Productive Use (the “Warranty Period”)

(i) the Software will remain in compliance with all applicable federal and state
statues, laws, regulations and rules.

(ii) the Software will perform in substantial accordance with the Documentation
;

(iii) the Software will be free from defects in materials and workmanship under
normal use;

(iv) to the best of Vendor’s knowledge, the Software does not contain any
protective features, contamination, computer viruses, time locks, time-bombs, or
back-doors or other disabling features

If during the Warranty Period the Software does not perform as warranted,
Customer’s exclusive remedy and Vendor’s sole liability shall be that Vendor
shall, at its option, use commercially reasonable efforts to correct the
Software, replace such Software free of charge or, if neither of the foregoing
is commercially practicable, terminate this Agreement and refund to Customer ONE
HUNDRED NINETY THOUSAND DOLLARS ($190,000).

3

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

The warranty set forth above is made to and for the benefit of Customer only.

The warranty will apply only if:

(a) the Software has been properly installed and used at all times and in
accordance with the Documentation;

(b) no modification, alteration or addition has been made to the Software by
persons other than Vendor or Vendor's authorized representative;

(c) Customer has not requested modifications, alterations or additions to the
Software that cause it to deviate from the Documentation; and

(d) the Software has not been (i) subject to accident, unusual physical,
electrical or electromagnetic stress, neglect, misuse, failure of electric
power, air conditioning or humidity control, or (ii) operated with other media
not meeting or not maintained in accordance with the manufacturer's
specifications.

2.6 No Other Warranties. Except as set forth specifically in this Agreement,
Vendor makes no other warranties, whether express, implied, or statutory
regarding or relating to the Software or the Documentation, or any materials or
services furnished or provided to Customer under this Agreement. Vendor
specifically disclaims all implied warranties of merchantability and fitness for
a particular purpose with respect to the Software, Documentation and said other
materials and services, and with respect to the use of any of the foregoing.

2.7 Intended Use. The Software is a Medical Device subject to government
regulation specifically including regulation by the United States Food and Drug
Administration (FDA). The Software is intended to be used in accordance with the
intended use for which the Software received premarket clearance.

(a) ElDorado DonorTM is intended for use in facilities that manage donors and
blood products. including: donor and blood collection management, eligibility
and blood loss calculation, posting of deferrals, recording the manufacture of
components, recording the results of testing, management of special collection
requests for patients, and tracking the status and final disposition of blood
components, related blood products and supply items, and their distribution.

(b) Customer’s use of the Software is also subject to government regulation. By
entering into this agreement, Customer represents and warrants that it will
comply with all government regulations that are applicable to Customer’s use of
the Software. In addition, Customer represents and warrants that it will perform
competent clinical intervention, decision making, traceability, and auditing
procedures. The Software must be installed and validated on the Designated
Environment, and used, monitored, and maintained as detailed in the Software’s
Documentation and its labeling, specifically including operator user manuals and
the other documents related to the proper installation and user training.
Customer agrees that whenever it makes claims for the performance of the
Software it will do so in a manner consistent with its intended use.

2.8 Reporting Requirements. Customer agrees to notify Vendor promptly when it
becomes aware of any problems with the performance of the Software and/or any
complaints from any source about the Software. When requested by Vendor,
Customer will provide a written report detailing the facts related to any such
problem or complaint. Customer also agrees to cooperate with Vendor in any
investigation undertaken by Vendor related to a reported problem or complaint
specifically including the development of information for Vendor’s complaint
files and Vendor’s compliance with FDA’s Medical Device Reporting (MDR)
regulations applicable

4

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

to the Software. Customer will also notify Vendor prior to filing any MDR that
relates to or discusses the Software of any other regulatory report related to
the Software. Customer agrees to promptly notify Vendor at any time the Customer
is undergoing a government inspection, including but not limited to, inspection
by FDA, that could include government review of the use and/or performance of
the Software, and to promptly provide Vendor with copies of any documents
related to such inspection, including but not limited to any Form FDA 483 or
report of deficiencies noted in the inspection, and the Customer’s response to
each. Customer also agrees to give Vendor notice of any adverse regulatory
action taken by FDA or any other governmental authority which includes any
allegations or claims related to the Software. In the event of any such adverse
regulatory action, Customer agrees to provide Vendor with copies of any Warning
Letter or other document issued by FDA or any other governmental authority that
contains allegations or claims related to the Software.

2.9 Software Changes. Customer agrees that it will not make any change or
modification to the Software without prior written consent from Vendor. Customer
acknowledges that Vendor has a regulatory obligation to evaluate each change or
modification in light of government requirements applicable to such actions and,
if requested by Vendor, Customer will cooperate in evaluating the significance
of any proposed change or modification on the safety or effectiveness of the
Software.

2.10 Recalls, Corrective and Preventative Actions. Customer agrees to cooperate
with Vendor at Vendor’s expense in the event of any request by a government
authority for a recall or any corrective or preventative action that relates to
the Software and/or its use by the Customer or the Affiliates. Customer agrees
to take prompt action when requested by Vendor to conduct any such action and
when requested to make a report in connection with a recall or any corrective or
preventative action that relates to the Software. In the event of any request by
a government authority for a recall or any corrective or preventative action
that relates to the Software and/or its use by the Customer or its Affiliates,
Vendor agrees to (i) promptly notify Customer of any such event; (ii) take such
corrective or preventative action relating to the Software as promptly as
possible and at no expense to Customer; (iii) use its best efforts to facilitate
Customer’s access to any Customer data stored or maintained by the Software or
by Vendor so as to minimize disruptions to Customer’s business: and (iv) make
commercially reasonable efforts to facilitate a workaround for Customer so as to
minimize disruptions to Customer’s business.

SECTION 3
Source Code Escrow

3.1 Source Code Escrow. The parties agree that the Vendor will deposit and
thereafter maintain with the escrow agent copies of the Source Code for the most
current release of the Software and the last previous release of the Software if
the Customer elects the Escrow option as priced on Schedule B. So long as
Customer is receiving support services, Vendor will deposit a copy of the Source
Code for each Enhancement delivered to Customer no later than thirty (30) days
after delivery of the Enhancement to Customer. Escrow Agent shall return to
Vendor the Source Code for the oldest release of the Software if and when more
than two full releases of the Source Code have been deposited.

5

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

3.2 Release to Customer. The escrow agent shall deliver all copies of the Source
Code for the Software to Customer (upon compliance with the release procedures
set forth in the escrow agreement in the following circumstances:

(a) Vendor fails or refuses to provide maintenance and support services to
Customer for the Software in breach of its obligations under the provisions of
this agreement relating to support services (which breach has continued for a
period of forty-eight (48) hours following written notice thereof by Customer to
Vendor, provided however if more than forty-eight (48) hours are reasonably
required to remedy such material breach then Vendor shall have an additional
period of time to remedy such breach provided Vendor immediately implements such
remedy and continuously prosecutes the same to completion);

(b) Vendor discontinues offering to provide support or maintenance for the
Software; or

(c) Vendor dissolves or ceases to conduct business in the ordinary course or
becomes insolvent, files or becomes insolvent or bankrupt, makes an assignment
for the benefit of creditors, has a trustee or receiver appointed to take
custody of its assets, or files or has filed against it a petition in bankruptcy
or for reorganization under any state or federal bankruptcy or insolvency law.

3.3 Use of Source Code by Customer. In the event Customer acquires the Source
Code from the escrow, Customer may use the Source Code solely to maintain,
support and enhance (and for these purposes alone to modify) the Software for
its authorized use, subject to all of the terms and conditions of the Agreement,
including, without limitation, Sections 2 and 7 hereof. Customer acknowledges
that Software is a Medical Device regulated by the FDA and as such modifications
to Source Code must be made in accordance with applicable FDA Quality System
Regulations include 510(k) requirements.

SECTION 4
Maintenance And Support

4.1 Software Maintenance and Support. Payment of the appropriate fees per the
payment terms
defined in the attached Maintenance and Support Services Schedule which is herby
incorporated and made a part of this Agreement as Schedule B, entitles Customer
to receive Software Maintenance and Support Services as described in the
attached Haemonetics Client Support Manual which is hereby incorporated and made
a part of this Agreement as Exhibit C, as reasonably modified from time to time,
for the two (2) most current releases of the applicable Vendor application
Software. The Software Maintenance and Support Services shall also include
corrections to the Software and any Documentation due to defects in the Software
or Documentation, as applicable, improvements to the functionality of the
Software made after delivery of the Software and modifications or additions to
the Software, but not otherwise separately priced or marketed as a separate
Software application by Vendor. All Software provided shall be subject to all
the terms and conditions of the Vendor Software License in Section 2.

The Software Maintenance and Support Services do not apply to third-party
software or hardware. Vendor and Customer agree to comply with Vendor’s
maintenance and support procedures as contained in the attached Haemonetics
Client Support Manual and as may be reasonably modified from time to time.

6

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

4.2 Extended Support Services. Customer may also purchase supplemental support
(“Extended Support Services”) as described in the Haemonetics Client Support
Manual (as then in effect) at any time during the period of the Agreement.

4.3 Term And Termination. The Software Maintenance & Support Services shall
commence on the Reference Date and will continue through March 15, 2015 (the
“Initial Term”) and shall automatically renew at the end of the Initial Term for
a renewal term of five (5) years beginning March 16, 2015, and ending on March
15, 2020. Thereafter, the Software Maintenance and Support Services will
automatically renew for one (1) year renewal terms unless Customer notifies
Vendor of its intention not to renew at least sixty (60) days prior to the end
of the renewal term then in effect. Termination of the Software Maintenance and
Support Services upon failure to renew will not affect the license of the
Software.

Upon termination of this Agreement, the Software Maintenance and Support
Services shall terminate and such termination shall not entitle Customer to a
refund of any portion of the fees paid for Software Maintenance and Support
Services prior to the date of termination.

SECTION 5

Professional Services

5.1 Services. Vendor shall perform for Customer the consulting services (the
"Services") specified in the attached Implementation Service Plan (the
“Implementation Plan”) attached hereto as Schedule C and governed by this
Agreement. In the event of a conflict between any term of this Agreement and an
Implementation Plan, the terms of the Implementation Plan shall prevail. Changes
in the scope of the Services and any resulting changes in fees or delivery
schedules shall be made only in writing, executed by authorized representatives
of both parties. If any Implementation Plan requires Vendor to procure third
party products for the Customer, including hardware or software, Vendor shall
use all available and reasonable efforts to do so pursuant to terms and
conditions set forth in the applicable Implementation Plan.

5.2 Customer's Responsibilities. In connection with Vendor's provision of the
Services, Customer shall perform those tasks and assume these responsibilities
specified herein and in the applicable Implementation Plan ("Customer
Responsibilities"). The Implementation Plan contains any assumptions related to
the Services. To the extent that the assumptions described in the Implementation
Plan are not met by Customer or are inaccurate, the cost and schedule of the
Services may be impacted. Customer agrees to negotiate in good faith to develop
a mutually acceptable work-around plan, and, if necessary, a mutually acceptable
revised schedule of fees and services within thirty (30) days of the discovery
of such incorrect assumptions. Customer understands that Vendor’s performance is
dependent on Customer's timely and effective satisfaction of Customer
Responsibilities hereunder and timely decisions and approvals by Customer.
Customer understands that Vendor is relying upon the information that Customer
provides and Customer represents that such information to the best of its
knowledge is true, accurate and complete. Because of the importance of such
information to this Agreement, Customer agrees to release Vendor and its
personnel from any liability and costs relating to Vendor’s Services under this
Agreement attributable to any false, inaccurate or incomplete information
provided by Customer unless Vendor knew that such information was inaccurate. It
shall be the responsibility of Customer and Customer's management to make
implementation decisions, if any, and to determine further courses or action
with respect to any applicable matters addressed in Vendor’s Services for
Customer. To the extent Customer or Customer's personnel do not perform the
Customer Responsibilities (as defined in this Section 5.2); Vendor may be
authorized in writing by Customer to perform those Services. Additional
implementation assistance will be billed monthly as incurred at Vendor’s
standard hourly rate.

7

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

5.3 Work Product. If any Implementation Plan provides for a deliverable work
product by Vendor, upon payment, Customer shall have a perpetual,
non-transferable, paid-up right and license to use and copy the deliverable
items, subject to the terms of Section 7. All works of authorship, inventions
(whether or not patentable), knowledge, ideas, concepts, techniques, know-how,
methods, processes, systems and devices, excluding any confidential or
proprietary information of Customer, (collectively "intellectual property"),
authored, created or conceived by Vendor in connection with its performance of
the Services or otherwise shall be solely owned by Vendor (the "Vendor
Intellectual Property"). Customer shall not own or have any interest or license
in or to such Vendor Intellectual Property, whether by assignment, license, any
"work made for hire" or similar doctrine, or otherwise, except as set forth in
this Section 5.3. The parties will cooperate with each other and execute such
documents as may be appropriate to achieve the intent of the preceding sentence.

5.4 Warranty. Vendor represents, warrants and covenants that its Services will
be performed in a professional, timely and workmanlike manner in accordance with
applicable professional standards and in accordance with the terms of the
Implementation Plan and agrees to re-perform at Vendor’s sole cost and expense
any work not in compliance with this warranty brought to its attention within
ninety (90) days after that work is performed. Vendor does not warrant that any
work product will be compatible with future versions or updates of any Vendor or
third-party Software. Vendor does not warrant, nor will Vendor be responsible
for the performance of any third party product that is not included in the
Software. Customer's sole and exclusive rights and remedies with respect to any
such third party product, including rights and remedies in the event a third
party product gives rise to an infringement claim, are against the third party
and not against Vendor. Vendor agrees to assign to Customer any assignable
warranties Vendor may receive from any such third party. If Vendor re-performs
any work at Customer’s request as to which Vendor has already met its
obligations under this Section 5.4., Customer agrees to pay Vendor on a time and
materials basis at Vendor's standard rates to be invoiced monthly as incurred.

SECTION 6
Payment And Fees

6.1 Payment for Software Licensing. Customer shall pay the Vendor the sum of ONE
DOLLAR ($1.00) for the ElDorado Software and Options as listed on the Medical
Device Purchase Agreement (MDPA-Schedule A).

6.2 Payment for Implementation Services. Customer shall pay Vendor for
Implementation Services per the Implementation Services Plan, Schedule C, which
includes the Training and Go-Live Assistance commencing on the earlier of the
Kick-Off Date and nine (9) months from the Reference Date of this Agreement to
be invoiced monthly as incurred. Additional Implementation Services may be added
upon request and with written approval from the Customer.

8

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

6.3 Payment for Maintenance and Support. Customer has pre-paid for Maintenance
and Support Services through March 15, 2015. Commencing on March 16, 2015
Customer will pay Vendor an annual Maintenance & Support Fee to be invoiced
monthly based on the number of units collected successfully in the prior year at
a rate of EIGHTY-SIX CENTS ($0.86) per unit collected by Customer’s sites using
the ElDorado Donor Software.

6.4 Escrow Payment. If Customer selects the Escrow Services Option, Customer
shall pay Vendor all charges and fees associated with the Escrow arrangement.
The current annual Escrow fees are as follows: ONE THOUSAND FIVE HUNDRED DOLLARS
($1500.00) on the first year commencing on the Reference Date of this Agreement
and on the anniversary of said Reference Date for subsequent years Customer
shall pay Vendor ONE THOUSAND TWO HUNDRED DOLLARS ($1200.00). Vendor will
provide Customer with no less than thirty (30) days notice in the event of any
increases in the Escrow Fees quoted herein.

6.5 Additional Expenses. Vendor agrees to abide by its Travel and Expense
Reimbursement Guidelines which is hereby attached and incorporated by this
reference as Exhibit D. Notwithstanding the guidelines, additional expenses in
excess of Ten Thousand Dollars ($10,000) must be authorized in writing by
Customer. Additionally, Customer is responsible only for Vendor’s travel related
expenses for the members of the project team actively working on the project.
Vendor is responsible for travel for the Vendor’s account manager, sales &
marketing staff and other individuals who are not members of the project team.
Customer shall reimburse Vendor for such expenses no more than forty-five (45)
calendar days after Vendor invoices Customer together with evidence of expenses.
Vendor agrees to abide by its Travel and Expense Reimbursement Guidelines in
effect when such expenses are incurred. In the event of any dispute with regard
to a portion of an invoice, the undisputed portion shall be paid as provided
herein.

6.6 Taxes. Customer shall, in addition to the amounts payable under this
Agreement, pay all sales, use, value-added or other taxes, federal or state or
otherwise, however designated which are levied or imposed by reason of the
transaction contemplated herein, except in the event that the Vendor delivers a
physical copy of the Software or the Documentation without prior written consent
of the Customer, then Vendor shall be responsible for the payment of any and all
sales and use taxes relating to the Software, pursuant to the foregoing Section
6.1 of this agreement.

6.7 Invoices. Vendor shall submit invoices in accordance with the amounts and
payment terms stipulated herein and in the attached Schedules. Expenses
described in Paragraphs 6.3 and 6.5 will be submitted monthly as incurred. All
payments stated hereunder shall be due and payable within forty-five (45)
calendar days of Vendor’s invoice date. Vendor shall charge a one and one-half
percent (1.5%) finance charge to be calculated monthly with respect to all
outstanding undisputed amounts not paid within forty-five (45) calendar days
following the date of Vendor’s invoice(s) but in no event shall finance charges
exceed the maximum allowed by law. In event of any dispute with regard to a
portion of an invoice, the undisputed portion shall be satisfied as provided
herein. Vendor may refuse to perform services without any liabilities incurred
by Vendor, pending satisfaction of any undisputed outstanding amounts.

9

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

6.8 Increases. Twelve (12) months after the monthly maintenance fee commences on
March 16, 2015, and at successive twelve (12) month intervals, Vendor may
increase the monthly maintenance and support fees once annually commencing on
the anniversary of the first invoice provided that such increases rate shall not
exceed three percent (3%) of the previous year’s maintenance and/or support fees
and Customer is provided with sixty (60) days notice of any such increase.

6.9 Price Restrictions. All prices quoted in this Agreement and its attached
Schedules shall apply to the Customer’s facilities (a total of 2), and their
respective remote fixed sites, mobile and contract collection operations.
Additional licenses for other facilities added by acquisition of another company
shall be negotiated with the Vendor.

SECTION 7
Intellectual Property Rights and Indemnity

7.1 Title. Vendor represents and warrants that:

(a). it is the sole owner of the Software, or that it holds contractual
marketing rights to the Software, and has full power and authority to grant the
rights herein granted without the consent of any other person and

(b). the Software does not infringe upon or violate any patent, copyright,
trademark, trade secret or any other proprietary right of any third party.

7.2 Indemnity. Vendor shall, at its expense, defend or settle any third party
claim, action or allegation brought against Customer that the Software infringes
any U.S. patent, copyright, trade secret or other proprietary right of any third
party and shall pay any final judgments awarded or settlements entered into;
provided that Customer gives prompt written notice to Vendor of any such claim,
action or allegation of infringement and gives Vendor the authority to proceed
as contemplated herein. Additionally, Vendor will indemnify, defend and hold
Customer harmless as a result of Vendor or Vendor's employees, agents,
contractors, or subcontractors’ gross negligence, wrongful acts or omissions, as
well as any material breach by Vendor of this Agreement. Vendor will have the
exclusive right to defend any such claim, action or allegation and make
settlements thereof at its own discretion, and Customer may not settle or
compromise such claim, action or allegation, except with prior written consent
of Vendor. Customer shall give such assistance and information as Vendor may
reasonably require to settle or oppose such claims. Vendor will reimburse
Customer for reasonable costs incurred by Customer in opposing such claim. In
the event any such infringement, claim, action or allegation is brought or
threatened, Vendor may, at its sole option and expense:

(a) procure for Customer the right to continue Use of the Software or infringing
part thereof; or

(b) modify or amend the Software or infringing part thereof, or replace the
Software or infringing part thereof with other Software having substantially
equivalent capabilities;

(c) if neither of the foregoing is commercially practicable, terminate this
Agreement and refund to Customer ONE HUNDRED NINETY THOUSAND DOLLARS ($190,000)
less one forty-eight (1/48) thereof for each month or portion thereof from the
date of First Productive Use.

The foregoing obligations shall not apply to the extent the infringement arises
as a result of modifications to the Software made by any party other than Vendor
or Vendor's authorized representative. The foregoing obligations shall not apply
to third party Software.

10

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

7.3 Exclusions. Vendor shall have no liability for any infringement to the
extent arising from (a) the use of other than the then current, commercially
available version of the Software; (b) the use of the Software other than as set
forth in its accompanying Documentation; (c) the modification of the Software
unless such modification was made or authorized by Vendor, when such
infringement would not have occurred but for such modification; or (d) the
combination or use of the Software with other software, hardware or other
products not approved by Vendor in advance if such infringement would have been
avoided by the use of the Software not in such combination. Section 7.2 and 7.3
state Vendor’s entire obligation with respect to any claim regarding the
intellectual property rights of any third party.

7.4 By Customer. Customer shall indemnify, hold harmless and defend Vendor from
and against any and all claims, liabilities, damages and expenses (including
reasonable attorneys' fees) incurred by Vendor as a result of Customer’s
negligence, wrongful acts or omissions and any breach by Customer of this
Agreement. Vendor shall promptly notify Customer in writing of any such claim
and promptly tender to Customer the control and defense and settlement of such
claim at Customer's expense and with Customer's reasonable choice of counsel.
Vendor shall cooperate with Customer, at Customer's expense, in defending or
settling such claim and Vendor may join in defense with counsel of its choice at
its own expense.

SECTION 8
Confidentiality

8.1 Confidential Information. Each party agrees not to use any material or
information of the other party (including any material or information of
Customer's Affiliates) which is marked "Confidential" or, in the case of orally
conveyed information, which is confirmed in writing within thirty (30) days of
conveyance to be confidential except as may be necessary to further the
performance of this Agreement; provided, however, that the following types of
information shall always be considered Confidential Information (whether or not
marked as "Confidential"): inventions, financial information, marketing and
business plans, the Software, other Software products and systems and Personal
Privacy Information including information covered by HIPAA.

8.2 Nondisclosure. Each party agrees to

(a) hold the Confidential Information of the other party in strict confidence,

(b) not to make the Confidential Information available for any purpose other
than as specified in this Agreement, and

(c) to take reasonable steps to ensure that the Confidential Information is not
disclosed or distributed by employees, agents or consultants (who have access to
the same only because of and on a "need-to-know" basis) to third parties in
violation of the provisions of this Agreement.

Each party shall obtain from each employee, agent and consultant permitted
access to the other party's Confidential Information, and Customer shall obtain
from each third party allowed access to the Software pursuant to Paragraphs
(2.1) and (2.4), an appropriate nondisclosure agreement. Nothing contained
herein shall preclude Customer, its Affiliates or any third party allowed access
to the Software pursuant to Paragraphs (2.1) and (2.4) from operating the
Software in the ordinary course of business for its intended purpose and for the
use licensed hereunder in the presence of third parties or from providing copies
of the output and reports of the Software to such third parties.

11

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

8.3 Reproduction. Except as expressly permitted herein, neither party shall
copy, duplicate or recreate the other party's Confidential Information, in whole
or in part, without the express written consent of such party. Each party agrees
to include the disclosing party's proprietary and confidential notices upon all
copies of the Confidential Information made pursuant to this provision.

8.4 Exclusions. Notwithstanding the provisions of this Section 8, Confidential
Information shall not include information which

(a) is, at the time disclosed, known or thereafter becomes known or available to
the general public through no act or omission of the receiving party which is in
violation of such party' obligations under this Agreement,

(b) was in the receiving party's lawful possession prior to such access to or
the disclosure of the same and had not been obtained by the receiving party
either directly or indirectly from the disclosing party,

(c) is disclosed to the receiving party by a third party having the right to
make such disclosure, or

(d) is independently developed by the receiving party without reference to the
disclosing party's Confidential Information.

8.5 Disclosure Required by Law. In the event either party receives a subpoena or
other validly issued administrative or judicial process requesting Confidential
Information of the other party, it shall provide prompt notice to the other of
such receipt. The party receiving the subpoena shall thereafter be entitled to
comply with such subpoena or other process to the extent required by law,
subject to taking reasonable steps to implement an appropriate protective
(secrecy) order, non-disclosure agreement, and/or assertion of a trade
secret/protected status for the information as may be permitted by the
applicable law. Customer will immediately notify Vendor of any request for
confidential information pursuant to this paragraph.

8.6 Personal Privacy Information. Vendor acknowledges and agrees that Customer's
and Affiliates' Confidential Information includes all medical and other personal
or private information of Customer and its Affiliates and any of the Customers,
insured, patients, physicians, employees or otherwise of Customer and its
Affiliates, used or gained by Vendor during the performance of this Agreement or
in any other manner ("Personal Privacy Information"). Vendor's obligations with
respect to the Personal Privacy Information are not subject to the exclusions
set forth in Paragraph (8.4) and are not limited in duration or in any other
way.

8.7 Return of Confidential Information. Upon termination of this Agreement or
upon demand therefore, each party agrees to promptly return to the other party
all Confidential Information of the other party, including all copies thereof in
any form, and to certify to the other party in writing that it has not retained
any copies thereof.

12

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

8.8 Equitable Remedies. The parties agree that a breach of the restrictions and
obligations of this Section 8 will cause the disclosing party substantial and
continuing damage, the value of which will be difficult or impossible to
ascertain, and other irreparable harm for which the payment of damages alone
will be inadequate. Therefore, in addition to any other remedy which the
disclosing party may have under this Agreement or at law or in equity, in the
event of such a breach or threatened breach by the receiving party of the
restrictions and obligations of this Section 8, the disclosing party shall be
entitled, after notifying the receiving party in writing of the breach or
threatened breach, to both temporary and permanent injunctive relief to correct
such breach or threatened breach, if possible, and to prevent further breaches
of the restrictions and obligations in question.

SECTION 9
Insurance

9.1 Insurance. Vendor shall maintain in effect at all times during the term of
this Agreement, insurance with a carrier with an A.M. Best rating of A XIII or
better. Such insurance shall include, without limitation, worker's compensation
in statutory amounts, products/completed operations liability, commercial
general liability and automobile liability insurance in amounts not less than $1
million per occurrence and $2 million annual aggregate for all applicable claims
against all applicable losses, claims, demands, proceedings, damages, costs,
charges and expenses for injuries or damage to any person or property arising
out of or in connection with this Agreement that are the result of the fault of
Vendor or its employees, agents or subcontractors. Vendor shall, on or before
the Effective Date and thereafter upon Customer’s reasonable request, provide
Customer with certified copies of the involved insurance policy or policies,
including but not limited to all applicable endorsements evidencing such
coverage, which shall also state that Insurers will endeavor to provide Customer
a minimum of thirty (30) calendar days' prior written notice of any proposed
cancellation or expiration with-out renewal. The terms of this Section 9.1 shall
not be deemed to limit the liability of Vendor hereunder, or to limit any rights
Customer may have including, without limitation, rights of indemnity or
contribution.

SECTION 10
Term and Termination

10.1 Term and Termination. This Agreement shall commence on the Reference Date
and shall continue in full force and effect thereafter unless and/or until this
Agreement is terminated pursuant to this Section 10. Either party will have the
right to terminate this Agreement during the term:

(a) Upon cessation of business by Customer or Vendor or any successor to whom
the Software has been legitimately transferred.

(b) If either party makes an assignment on behalf of creditors, or a receiver,
trustee in bankruptcy or similar officer is appointed to take charge of all or
any part of its property or business and/or either party is adjudicated
bankrupt.

13

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

 

(c) If either party violates a material provision of this Agreement and such
violation remains uncured for a period of thirty (30) calendar days after the
non-violating party provides the other with written notice of such breach
specifying the violation in reasonable detail. Failure of Customer to pay any
undisputed amounts owed to Vendor shall be deemed a violation of a “material”
provision. Any such termination will become effective after sixty (60) business
days without any further notice to Customer.

(d) Customer attempts to use, copy, or convey the Software in any manner
contrary with this agreement and the license granted hereunder or in derogation
of Vendor’s proprietary rights in the Software.

10.2 Effect of Termination. Upon termination, cancellation or expiration of this
Agreement, Customer shall, without request by Vendor, immediately return all
copies of the Software to Vendor along with all papers, materials and property
of Vendor held by Customer. Customer further agrees that in the event of
termination, all fees or charges currently due shall immediately become due and
payable. No fees, costs or payments will accrue after the termination of this
Agreement. The Vendor shall in the event of termination due to fault of Vendor
per provision (a), (b) or (c) of Section 10.1, the Vendor will refund to
Customer ONE HUNDRED NINETY THOUSAND DOLLARS ($190,000) less one forty-eight
(1/48) thereof for each month or portion thereof from the date of First
Productive Use. In addition, each Party will assist the other in the orderly
termination of this Agreement and in the transfer of all property, tangible and
intangible, as may be necessary for the orderly, non-disrupted business
continuation of each Party. Upon termination of this Agreement Vendor’s
obligations shall cease.

SECTION 11
General Terms

11.1 Delivery of Software. The Software and Documentation will be delivered
electronically to Customer. Vendor shall not deliver a physical copy of the
Software or the documentation to the Customer. In the event that the Vendor
delivers a physical copy of the Software or the documentation without prior
written consent of the Customer, then Vendor shall be responsible for the
payment of any and all sales and use taxes relating to the Software,
notwithstanding anything in this agreement to the contrary. Customer will
provide the necessary conduit for the prompt transfer of said Software.

11.2 Notices. All notices, demands or consents required or permitted hereunder
shall be in writing and shall be delivered, sent by facsimile, or mailed to the
respective Party at the address first set forth above or at such other address
as shall have been given to the other Party in writing for the purposes of this
section. Such notices and other communications shall be deemed effective upon
the earliest to occur of (a) actual delivery, (b) five days after mailing,
addressed and postage pre-paid, as aforesaid, or (c) two days after transmission
by facsimile.

11.3 Modification. This Agreement can only be modified by a written agreement
duly signed by the persons authorized to sign agreements on behalf of Vendor and
Customer.

11.4 Severability of Provisions. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or be impaired thereby.

14

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

11.5 Assignment. Neither this Software License nor any rights under this
Agreement may be assigned or otherwise transferred, in whole or in part, whether
voluntary or by operation of law, without the prior written consent of the other
party which will not be unreasonably withheld. Subject to the foregoing, this
Agreement will be binding upon and will inure to the benefit of the parties and
their respective successors and assigns. Either party may assign this Agreement
in connection with a sale of all or substantially all of its assets related to
this Agreement, whether by merger, acquisition, operation of law or otherwise.

11.6 Force Majeure. Neither party shall be deemed to have breached this
Agreement by reason of any delay or failure in its performance arising from
events beyond its control. Such events shall include by way of example, but not
limitation, acts of God, acts of terrorism, acts of war, riot, epidemic, fire,
flood or other disaster, act of government, including governmental regulations
superimposed after the fact air traffic control caused delays, strikes or
lockouts, telecommunications failure, power failure, or failure of the
Customer’s computer equipment or non-Vendor Software.

11.7 Construction. This Agreement shall not be construed against any party or
its representatives for any role in drafting this Agreement or any portion
hereof. The headings set forth in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

11.8 Relationship of Parties. The Parties shall at all times hereunder be
independent contractors and nothing in this Agreement shall be construed to
create any franchise, joint venture, trust or commercial partnership or any
other partnership relationship for any purpose whatsoever.

11.9 Governing Law: Arbitration. This Agreement shall be governed by the laws of
State of California, USA, excluding its conflict of law provisions. Any dispute
arising out of this Agreement shall be resolved by binding Arbitration in
accordance with the rules of the American Arbitration Association.
Notwithstanding the foregoing, in the event that a party seeks either temporary
or permanent injunctive relief, the arbitration provisions contained herein
shall not apply.

11.10 Survival Sections. The following Sections of this Agreement will survive
termination: Sections 7, 8 and 11 in their entirety.

11.11 LIMITATION ON LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE TO EACH
OTHER OR TO ANY THIRD PARTY FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL,
PUNITIVE OR SPECIAL DAMAGES, EVEN IF THE PARTY TO BE CHARGED HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR VENDOR’S INDEMNIFICATION OBLIGATIONS
UNDER SECTION 7.2 (WHICH OBLIGATIONS SHALL NOT BE LIMITED), IN NO EVENT WILL
VENDOR'S TOTAL LIABILITY UNDER ANY OR ALL PROVISIONS OF THIS AGREEMENT FOR ALL
CAUSES OF ACTION ON A CUMULATIVE BASIS EXCEED ONE HUNDRED NINETY THOUSAND
DOLLARS ($190,000).

11.12 Risk Allocation. The provisions of Paragraphs 2.5, 2.6, and 11.11 allocate
risks under this Agreement between Customer and Vendor. Vendor's pricing
reflects this allocation of risks and limitation of liability.

15

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

11.13 Other Representations. No employee, agent, representative or Affiliate of
Vendor has authority to bind Vendor to any oral representations or warranty
concerning the Software. Any written representation or warranty not expressly
contained in this Agreement will not be enforceable.

11.14 Complete Understanding. This Agreement (including Schedules and
Attachments thereto, if any, each of which is incorporated by reference)
contains the entire agreement of the Parties with respect to the subject matter
of this Agreement and supersedes all previous communications, representations,
understandings and agreements, either oral or written, between the parties with
respect to said subject matter.

{intentionally left blank}

 

16

 

SOFTWARE LICENSE AND SUPPORT SERVICES

 

AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

 

HemaCare Corporation Haemonetics Corporation     Signature: /s/ Pete van der Wal
Signature: /s/ Thomas F. Marcinek     Name (Printed):  Pete van der Wal Name
(Printed): Thomas F. Marcinek     Title: President, CEO Title: President, HSS  
  Date: February 14, 2011 Date: 2/18/11

 

 

17

 

Incorporated Documents

 

 

Medical Device Purchase Agreement/Schedule A

 

Maintenance and Support Service Agreement/Schedule B

 

Implementation Services Schedule/Schedule C

 

Preferred Beneficiary Acceptance Form/Exhibit A

 

Price Quote/Exhibit B

 

Client Support Manual/Exhibit C

 

Haemonetics Travel Policy/Exhibit D

 

 

 

 

18

 